IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA, *
*
v. * _ CRIM. NO. JKB-11-0003
RODNEY PETERS,` *
Defendant. *
* k '.k ~k 1': :1¢ k :1¢ sic * =7¢ *
MEMORANDUM

In 2012, Judge Motz sentenced Defendant Rodney Peters to 240 months pursuant to a “C”
plea agreement (referring to Federal Rule of Criminal Procedure ll(c)(l)(C)). Follovving

Amendment 782, Which reduced by two levels the offense levels assigned to certain drug quantities

under U.S.S.G. § 2D1.1, Defendant moved to amend his sentence. See 18 U.S.C. § 3582(0)(2). .

Judge Motz denied his motion, concluding that Defendant’s sentence Was “based upon the plea
that he entered and not upon the Sentencing Guidelines.” (Order, ECF No. 1283.) After Hughes
v. United States, 138 S. Ct. 1765 (2018), Defendant again moved to amend his sentence.

Hughes “signiiicantly expanded the circumstances in which a defendant sentenced
pursuant to a [“C”] plea agreement may be entitled to a sentence reduction.” Um'ted States v.
Taylor, 741 F. App’x 161, 162 (4th Cir. 2018). ln Hughes, the Supreme Court held that a “C” plea
agreement is based on the Sentencing Guidelines_as required for sentence reduction eligibility_
if the sentencing court based its approval of the agreement, at least in part, on the Sentencing
Guidelines. 138 S. Ct. at 1775. The Court concluded that “in most cases, a defendant’s sentence

Will be ‘based on’ his Guidelines range.” Id. at 1776. “[A]bsent clear demonstration, based on the

 

record as a Whole,” that the sentencing court discarded the range, a defendant is eligible for a
sentence reduction. Id.

At Defendant’s re-arraignrnent, Judge Motz stated that he was “dutybound” to ensure that
“C” plea agreements complied with the Sentencing Guidelines. (4/9/ 12 Tr. at 6, ECF No. 103 8;
see also id. at 7 (“[I]n determining whether to accept the guilty plea, l have to take everything into
account, including the statutory factors and my own discretion and the Guidelines.”).) At the
sentencing, Judge Motz discussed the Guidelines range determined by the presentence report, 188
to 235 months, and decided that the plea was reasonable (9/18/12 Tr. at 9, ECF No. 1030.) The
Govemmentl points out that Defendant did not stipulate to a specific criminal history category and
that § 2D1.1 was not mentioned at the sentencing hearing, but such omissions do not provide a
“clear demonstration” that Judge Motz discarded the Guidelines after explicitly saying that they
would factor into his analysis. See, e.g., Um'ted States v. Smith, 744 F. App’x 805, 806 (4th Cir.
2018); United States v. Cofield, 745 F. App’x 498, 498 (4th Cir. 2018). Consequently, the
sentencing court based its approval of the “C” plea agreement on the Sentencing Guidelines.

For the foregoing reasons and in light of the January 30, 2019 hearing on the merits, an

Order shall enter granting Defendant’s motion for a reduced sentence

DATED thisj 20 day ofranuary, 2019.
BY THE couer

Gm%(/z%

James K. Bredar
Chief Judge

 

 

' As a threshold matter, the Govemment argues that Defendant’s motion should be denied as a successive
petition relying on Unftea' States v. Goodwyn, 596 F.3d 233 (4th Cir. 2010), but Goodwyn did not involve a change
in the law and stood only for the fact that, once a sentencing court has granted a reduction, it will not reconsider that
reduction ld. at 236.

2

